Suozzi, J. P.,
concurs in the result, with the following memorandum: I am in full accord with the majority’s holding that the judgment entered in favor of plaintiff and against defendant hospital in the principal sum of $275,000 must be reversed and a new trial granted. However, I disagree with so much of the dicta which states that the trial • court correctly calculated the amount by which the verdict against the hospital, i.e., $650,000, had to be reduced due to plaintiff’s settlement of the case against the remaining defendants, Doctors Reinhardt, Nichlas and Muojo. Since Doctors Reinhardt and Nichlas paid $265,000 in settlement, which exceeded their equitable share of the damages (i.e., 30% of the $650,000 or $195,000), *854the trial court correctly ruled, pursuant to section 15-108 of the General Obligations Law, that the verdict had to be reduced by the greater of those figures, i.e., $265,000, leaving a verdict of $385,000. For the same reasoning, however, once plaintiff settled his case against defendant Muojo for no consideration—and the majority concedes that such a settlement does not take the matter out of the purview of section 15-108 of the General Obligations Law—the defendant hospital was entitled to a further reduction in the verdict by an amount representing Muojo’s equitable share of the damages, i.e., 20% of $650,000 or $130,000 and not $110,000 as held by the trial court and approved by the majority.